DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 are rejected under 35 U.S.C. 102(a) as being anticipated by Chen et al., U.S. Patent No. 9,666,502.

Regarding claim 1, Chen discloses a semiconductor structure, comprising (Fig. 9): a stacked structure, comprising: a first semiconductor die 52, comprising a first semiconductor substrate 54 having a first active surface and a first back surface opposite to the first active surface; and a second semiconductor die 36, over the first semiconductor die, comprising a second semiconductor substrate 38 having a second active surface and a second back surface opposite to the second active surface, and being bonded to the first semiconductor die through joining the second active surface to the first back surface at a first hybrid bonding interface along a vertical direction, wherein along a lateral direction, a first dimension of the first semiconductor die 52 is greater than a second dimension of the second semiconductor die 36. 
Regarding claim 8, Chen discloses the semiconductor structure of claim 1, further comprising: a plurality of conductive terminals, located on the first active surface of the first semiconductor die 52, and electrically connected (through via 50) to the first semiconductor die (Fig. 9). 
Regarding claim 9, Chen discloses the semiconductor structure of claim 1, wherein the stacked structure comprises two or more than two stacked structures (Fig. 9). 


Regarding claim 10, Chen discloses a semiconductor structure, comprising: a semiconductor device comprising: a base tier 54 , comprising a first die 52; and a die stack 36, bonded to the base tier, and comprising second dies 36 arranged into at least one inner tier (the inner die 36) and an outmost tier (the outmost die 36), wherein the die stack 36 and the base tier 54 are bonded through a first hybrid bonding interface (bond between the base and the die stack), the at least one inner tier and the outmost tier are bonded through a second hybrid bonding interface (electrically bonded through layer 48, 50 and bonding through layer 34, 44), and an offset is between a sidewall of the base tier and a sidewall of the die stack (the layer 54 and 36 are offset), wherein the first die and the second dies are electrically communicated to each other (through layer 50 and bond pad 48); a plurality of conductive terminals 64, over and electrically connected to the semiconductor device; and a connection structure 56, located between the semiconductor device and the plurality of conductive terminals, wherein the base tier 54 is located between the connection structure and the die stack 36, and the at least one inner tier is located between the base tier and the outmost tier (Fig. 9). 
Claims 10-12, 16-18, 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Su et al., U.S. Patent No. 9,735,131.
Regarding claim 10, Su discloses a semiconductor structure, comprising: a semiconductor device comprising: a base tier 60 , comprising a first die 58; and a die stack 34, bonded to the base tier, and comprising second dies 34 arranged into at least one inner tier (the inner die 34) and an outmost tier (the outmost die 34), wherein the 
Regarding claim 11, Su discloses the semiconductor structure of claim 10, further comprising: an insulating encapsulation 48, 66, 68 covering the semiconductor device, wherein the base tier is located between the insulating encapsulation and the connection structure and between the die stack and the connection structure, wherein a sidewall of the insulating encapsulation is substantially coplanar with a sidewall of the connection structure, and the connection structure comprises a protection layer or a redistribution circuit structure. 
Regarding claim 12, Su discloses wherein the sidewall of the insulating encapsulation 48 is further substantially coplanar with the sidewall of the base tier (Fig. 9).

Regarding claim 17, Su discloses the semiconductor structure of claim 10, wherein the semiconductor device comprises two or more than two semiconductor devices (Fig. 9). 
Regarding claim 18, Su discloses a method of manufacturing a semiconductor structure, comprising: forming at least one stacked structure, comprising: providing a base tier comprising a first semiconductor die 58; and forming a die stack 34 comprising second semiconductor dies on the base tier through hybrid bonding, wherein a first dimension of the base tier is greater than a second dimension of the die stack along a lateral direction (Fig. 6), and the first semiconductor die 58 is electrically connected to the second semiconductor dies 34; forming a connection structure over the at least one stacked structure, the base tier being between the connection structure and the die stack; and disposing a plurality of conductive terminals over the at least one stacked structure and electrically connecting the plurality of conductive terminals to the first semiconductor die, the connection structure being between the plurality of conductive terminals and the base tier (Figs. 6-9). 
Regarding claim 20, Su discloses a method of claim 18, wherein forming the die stack on the base tier through hybrid bonding comprises forming a plurality of the die 34 stacks on the base tier 38 through hybrid bonding (through layer 36). 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., U.S. Patent No. 9,666,502, in view of Nguyen et al., U.S. Pub. No. 2009/0153683.

Regarding claim 7, Chen fails to disclose the semiconductor structure of claim 1, wherein the second semiconductor substrate further comprises a sidewall and a rounded edge or bevel edge connecting the second back surface and the sidewall. Nguyen discloses the sidewall is rounded.  It would have been well known in the art to have sidewall and a rounded edge in order to reduce the sharpness and reduce the stress accumulation. 

Allowable Subject Matter
 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having first semiconductor die further comprises a plurality of first conductive vias penetrating through the first semiconductor substrate, and the second semiconductor die further comprises a plurality of second conductive vias penetrating through the second semiconductor substrate, and wherein the plurality of first conductive vias are respectively joined to the plurality of second conductive vias at the first hybrid bonding interface, and the first semiconductor die are electrically connected and communicated to the second semiconductor die through the plurality of first conductive vias and the plurality of second conductive vias.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having the semiconductor structure of claim 10, further comprising: a first insulating encapsulation, over the semiconductor device and covering the base tier; and a second insulating encapsulation, over the first insulating encapsulation and covering the covering the die stack, wherein a sidewall of the first insulating encapsulation and a sidewall of the second insulating encapsulation are substantially coplanar with a sidewall of the connection structure, and the connection structure comprises a protection layer or a redistribution circuit structure, and the semiconductor structure of 

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having a method of claim 18, wherein the die stack comprises a bottommost tier, a topmost tier and at least one inner tier located therebetween, and the bottommost tier, the at least one inner tier and the topmost tier each comprises one or more than one of the second semiconductor dies, wherein forming the die stack on the base tier through hybrid bonding comprises: hybrid bonding a front surface of the bottommost tier to a back surface of the base tier to electrically connect the first semiconductor die and the second semiconductor dies of the bottommost inner tier; hybrid bonding a front surface of the at least one inner tier to a back surface of the bottommost tier to electrically connect the second semiconductor dies of the at least one inner tier and the second semiconductor dies of the bottommost tier; and hybrid bonding a front surface of the topmost tier to an active surface of the at least one inner tier to electrically connect the second semiconductor dies of the at least one inner tier and the second semiconductor dies of the topmost tier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818